EXHIBIT 10.1




FIRST AMENDMENT TO
LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment") is entered into as of
August 9, 2018 by and among SCHOOL SPECIALTY, INC., a Delaware corporation
("Borrower"), each Guarantor (as defined in the Loan Agreement) party hereto,
the Lenders identified on the signature pages hereof and TCW ASSET MANAGEMENT
COMPANY, as agent for the Lenders ("Agent").

WHEREAS, Borrower, the Guarantors from time to time party thereto, Agent, and
the Lenders from time to time party thereto are parties to that certain Loan
Agreement dated as of April 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement"); and

WHEREAS, Borrower has requested that Agent and the Lenders amend the Loan
Agreement in certain respects as set forth herein, and Agent and the Lenders
have agreed to the foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.

Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.

2.

Amendments to Loan Agreement.  Subject to the satisfaction of the conditions set
forth in Section 5 below and in reliance upon the representations and warranties
of Borrower and the Guarantors party hereto set forth in Section 6 below, the
Loan Agreement is amended as follows:

(A)

The defined term "Change of Control" set forth in Section 1.1 of the Loan
Agreement is hereby amended by deleting the reference to "35%" contained therein
and inserting "50%" in lieu thereof.

(B)

The defined term "Specified Unsecured Prepetition Debt" set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety, as
follows:

Specified Unsecured Prepetition Debt:  any payment or distribution in respect of
the Allowed General Unsecured Claims or Allowed Trade Unsecured Claims (as such
terms are defined in the Plan of Reorganization) that is made in accordance with
Sections IV.E, IV.F and V.I of the Plan of Reorganization in an aggregate amount
not to exceed the sum of (x) $24,500,000 and (y) the amount of accrued and
unpaid interest thereon.















(C)

Clause (j) of Section 10.2.1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:



(j)        Specified Unsecured Prepetition Debt in an aggregate original
principal amount (excluding accrued and unpaid interest thereon) not to exceed
$24,500,000;

3.

Continuing Effect.  Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.

4.

Reaffirmation and Confirmation.  Each of Borrower and each Guarantor party
hereto hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement
and the other Loan Documents represent the valid, enforceable and collectible
obligations of Borrower and the Guarantors, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Loan Agreement or any other Loan Document.  Each
of Borrower and each Guarantor party hereto hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations.  The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by Borrower and the Guarantors
party hereto in all respects.

5.

Conditions to Effectiveness of Amendment.  This Amendment shall become effective
as of the date first written above upon the satisfaction of each of the
following conditions precedent:

(a)

Each party hereto shall have executed and delivered this Amendment to Agent;

(b)

Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of a conforming amendment to the Revolving
Loan Agreement;

(c)

All proceedings taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(d)

No Default or Event of Default shall have occurred and be continuing.

6.

Representations and Warranties.  In order to induce Agent and Lenders to enter
into this Amendment, each of Borrower and each Guarantor party hereto hereby
represents and warrants to Agent and Lenders that, after giving effect to this
Amendment:

(a)

All representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment,




-2-







in each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);



(b)

No Default or Event of Default has occurred and is continuing; and

(c)

This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower and the Guarantors and are enforceable
against Borrower and the Guarantors in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

7.

Miscellaneous.

(a)

Expenses.  Borrower agrees to pay on demand all expenses of Agent in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment in accordance with the terms of the Loan Agreement.

(b)

Governing Law.  This Amendment shall be a contract made under and governed by,
and construed in accordance with the internal laws of the State of New York.

(c)

Counterparts.  This Amendment may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
 Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. "pdf") shall be effective as delivery
of a manually executed counterpart hereof.

8.

Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Amendment,
both at law and in equity, which Borrower or any Guarantor, or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the



-3-







day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Loan Agreement, or any
of the other Loan Documents or transactions thereunder or related thereto.

[Signature pages follow]



-4-







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.



 

BORROWER:




SCHOOL SPECIALTY, INC.




By:  /S/ Kevin L. Baehler                                               

Name:  Kevin L. Baehler                                               

Title: CFO                                               

 

 

 

GUARANTORS:




CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               

 

 

 

SPORTIME, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               

 

 

 

DELTA EDUCATION, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               




Signature Page to First Amendment to Loan Agreement









 

PREMIER AGENDAS, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               

 

 

 

CHILDCRAFT EDUCATION, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               

 

 

 

BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               

 

 

 

CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               

 

 

 

SSI GUARDIAN, LLC, a Delaware limited liability company







By: /s/ Kevin L. Baehler                                                

Name:  Kevin L. Baehler                                                

Title:  CFO                                               








Signature Page to First Amendment to Loan Agreement













 

AGENT:




TCW ASSET MANAGEMENT COMPANY LLC,
as Agent







By: /s/ Suzanne Grosso                                                

Name:  Suzanne Grosso                                                

Title:  Managing Director                                               

 

 

 

LENDERS:




TCW DIRECT LENDING LLC,

as a Lender

By TCW Asset Management Company LLC

Its Investment Advisor







By: /s/ Suzanne Grosso                                                

Name:  Suzanne Grosso                                                

Title:  Managing Director                                               

 

 

 

TCW DIRECT LENDING STRATEGIC VENTURES LLC,

as a Lender







By: /s/ Suzanne Grosso                                                

Name:  Suzanne Grosso                                                

Title:  Managing Director                                               

 

 

 

WEST VIRGINIA DIRECT LENDING LLC,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor







By: /s/ Suzanne Grosso                                                

Name:  Suzanne Grosso                                                

Title:  Managing Director                                               








Signature Page to First Amendment to Loan Agreement













 

TCW BRAZOS FUND LLC,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor







By: /s/ Suzanne Grosso                                                

Name:  Suzanne Grosso                                                

Title:  Managing Director                                               

 

 

 

TCW SKYLINE LENDING, L.P.,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor







By: /s/ Suzanne Grosso                                                

Name:  Suzanne Grosso                                                

Title:  Managing Director                                              







CERBERUS AUS LEVERED HOLDINGS III LLC,

as a Lender




By:  /s/ Daniel E. Wolf                        

Name:    Daniel E. Wolf                      

Title:      Vice President                                           










CERBERUS AUS LEVERED HOLDINGS LP

as a Lender

By:  CAL I GP Holdlings LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                      

Name:    Daniel E. Wolf                    

Title:      Senior Managing Director    










CERBERUS AUS LEVERED II LP,

as a Lender

By:  CAL II GP, LLC

Its:  General Partner




By:   /s/ Daniel E. Wolf                    

Name:    Daniel E. Wolf                   

Title:      Vice President                    










CERBERUS ICQ OFFSHORE LEVERED LP,

as a Lender

By: Cerberus ICQ Offshore GP LLC

Its: General Partner




By:   /s/ Daniel E. Wolf                       

Name:    Daniel E. Wolf                      

Title:     Senior Managing Director      










CERBERUS ICQ OFFSHORE LOAN OPPORTUNITIES MASTER FUND, L.P.

as a Lender

By:  Cerberus ICQ Offshore Levered GP, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                          

Name:  Daniel E. Wolf                         

Title:  Senior Managing Director
















CERBERUS LOAN FUNDING XXI L.P.,

as a Lender

By:  Cerberus LFGP XXI, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                        

Name:    Daniel E. Wolf                      

Title:      Senior Managing Director            










CERBERUS OFFSHORE LEVERED LOAN

OPPORTUNITIES MASTER FUND III, L.P.

as a Lender

By:  Cerberus Offshore Levered Opportunities III GP, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                      

Name:    Daniel E. Wolf                    

Title:      Senior Managing Director    










CERBERUS REDWOOD LEVERED A LLC,

as a Lender




By:   /s/ Daniel E. Wolf                    

Name:    Daniel E. Wolf                   

Title:      Vice President                    










CERBERUS REDWOOD LEVERED B LLC,

as a Lender




By:   /s/ Daniel E. Wolf                       

Name:    Daniel E. Wolf                      

Title:     Vice President           










CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND A, L.P.

as a Lender

By:  Cerberus Redwood Levered Opportunities GP A, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                          

Name:  Daniel E. Wolf                         

Title:  Senior Managing Director    
















CERBERUS REDWOOD LEVERED LOAN OPPORTUNITIES FUND B, L.P.,

as a Lender

By:  Cerberus Redwood Levered Opportunities GP B, LLC

Its:  General Partner




By:   /s/ Daniel E. Wolf                    

Name:    Daniel E. Wolf                   

Title:      Senior Managing Director        










CERBERUS SWC LEVERED II LLC,

as a Lender




By:   /s/ Daniel E. Wolf                       

Name:    Daniel E. Wolf                      

Title:     Vice President           










CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER FUND, L.P.

as a Lender

By:  Cerberus SWC Levered Opportunities GP, LLC

Its:  General Partner




By:  /s/ Daniel E. Wolf                          

Name:  Daniel E. Wolf                         

Title:  Senior Managing Director    











Signature Page to First Amendment to Loan Agreement


